*418ORDER
PER CURIAM.
The defendant, Thomas Zeigler, appeals his conviction for assault in the second degree, in violation of section 565.060 RSMo. (2000); possession of a controlled substance (cocaine base), in violation of section 195.202; and possession of a controlled substance (marijuana), in violation of section 195.202. In four points on appeal, the defendant alleges there was insufficient evidence to convict him on any of the charges. Finding no error, we affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been provided with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the trial court’s judgment pursuant to Rule 30.25(b).